Title: From John Adams to C. W. F. Dumas, 27 March 1781
From: Adams, John
To: Dumas, Charles William Frederic



Sir
Leyden March 27. 1781

Since I had the Honour to communicate to you my Commission to their High mightiness, by which the general Affairs of America, in this Republick come under my direction, you may possibly be at some Uncertainty about your own Situation and the Continuance of that Small annual Sum which you have heretofore received from the Commissioners and the Minister at the Court of Versailles. In order to remove the Doubt as far as in my Power, I take this Method to inform you, that I have no am perswaded it is the Intention of Congress that you should continue your good services to their Cause if you have no Objection, and that you should have at least the Same allowance continued. I Suppose his Excellency Dr. Franklin will readyly continue to pay your Draughts as usual: but if he should not, and you choose to continue in the service of America under my direction I will undertake to do it, as long as I shall reside in the Republick at my own Expence and Risque, and untill the further order of Congress , or untill I Shall depart from the Republick.

I have the Honour to be, with great Esteem and Respect, Sir your most obedient most humble servant

